Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 20-22, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 18, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,743,493 (McCaughan).

Regarding claim 18, McCaughan teaches a method of conducting active flow control in a ducted fan (Fig. 1) or fan-in-wing aircraft having a fan (element 17) within a duct (element 15) defining a duct wall (element 12), the method comprising: actively removing air (air is actively removed by element 25, Fig. 1) from a position relative to a blade tip (tip of element 17) of a rotatable blade of the fan through one or more suction outlets (element 26) in the duct wall,
wherein the position is in a diffuser section of the duct (element 26 is located aft of blade 17 in the diffuser section as shown in fig. 1) under a plane defined by rotation of the blade at a quarter chord point of the blade tip and disposed at a distance from the plane approximately equal to a distance between a leading edge of the blade tip and a trailing edge of the blade tip (although the chord length is not stated, the air would be removed at any point aft of the fan so long as sufficient pressure exists); and 
directing the sucked air to an exit of the duct (the air is directed from element 26 and directed to element 28 where the air has exited the duct). 
Regarding claim 22, McCaughan as modified above teaches comprising full-annulus air extraction, wherein the air is actively sucked from 
Regarding claim 25, McCaughan teaches a method of conducting active flow control in a ducted fan (Fig. 1) or fan-in-wing aircraft having a fan (element 17) within a duct (element 15) defining a duct wall (element 12), the method comprising: passively or actively removing air (air is actively removed by element 25, Fig. 1) from a position relative to a blade tip (tip of element 17) of a rotatable blade of the fan through one or more suction outlets (element 26) in the duct wall,
wherein the position is in a diffuser section of the duct (element 26 is located aft of blade 17 in the diffuser section as shown in fig. 1) under a plane defined by rotation of the blade at a quarter chord point of the blade tip and disposed at a distance from the plane approximately equal to a distance between a leading edge of the blade tip and a trailing edge of the blade tip (although the chord length is not stated, the air would be removed at any point aft of the fan so long as sufficient pressure exists); and 
directing the sucked air to an exit of the duct (the air is directed from element 26 and directed to element 28 where the air has exited the duct). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,743,493 (McCaughan).
Regarding claim 21, McCaughan as modified above teaches the method of claim 18.
McCaughan does not teach semi-annulus air extraction, wherein the air is actively sucked from a windward side of the duct only under the blade.
It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to try two different modes, the first . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,743,493 (McCaughan), in further view of ‘Preliminary Design of Vertical Take-Off and Landing (VTOL) UAV with Steerable Vertical Thrust Effect’ (Ping).

Regarding claim 20, McCaughan as modified above teaches the method of claim 18.
McCaughan does not teach wherein the removing sucking is conducted at a suction speed approximately equal to a rotating speed of the blade tip.
McCaughan does teach “leads to a ram-air duct 27 which supplies fan air to the pump 25 which as hereinafter to be described is rotatably driven by the fan air which then discharges into the conveying duct portion 242 downstream of the pump 25.” (col. 3, Lines 41-16)
.
Allowable Subject Matter
Claim 24 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381. The examiner can normally be reached Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAKEEM M ABDELLAOUI/         Examiner, Art Unit 3745                                                                                                                                                                                               
/David E Sosnowski/         SPE, Art Unit 3745